In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On February 25, 2005, respondents filed a memorandum opposing relator’s motion for leave to *1457introduce deposition testimony. The deadline for filing a memorandum in opposition to the motion was January 31, 2005. Whereas S.Ct.Prac.R. XIV(1)(C) prohibits untimely filings,
IT IS ORDERED by the court, sua sponte, that respondents’ memorandum opposing relator’s motion for leave to introduce deposition testimony be, and hereby is, stricken.